NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRAIG BRUCE McKINNEY,                           No. 17-15620

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00448-MMD-
                                                VPC
 v.

RICK MARTINEZ, individually and as an           MEMORANDUM*
officer of Fire Extinguisher Service Center,
LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Craig Bruce McKinney appeals pro se from the district court’s dismissal of

his action alleging Racketeer Influenced and Corrupt Organizations Act (“RICO”)

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A); Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004) (dismissal

based on the applicable statute of limitations). We affirm.

      The district court properly dismissed McKinney’s action as time-barred

because McKinney failed to file his action within the applicable statute of

limitations. See Pincay v. Andrews, 238 F.3d 1106, 1108-09 (9th Cir. 2001) (civil

RICO claims have a four-year statute of limitations, which begins to run when a

plaintiff knows or should have known of the injury underlying the action);

Grimmett v. Brown, 75 F.3d 506, 515-16 (9th Cir. 1996) (civil RICO claims were

not tolled during the pendency of a prior judicial action because the prior judicial

action was not a perquisite to review in federal court).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                   17-15620